Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from an order of Judge France in the Baltimore City Court, denying the issuance of a writ of habeas corpus. A previous application for the writ has been denied by Judge Warnken, also sitting in the Baltimore City Court.
The allegations in the petition for the writ are (1) that the petitioner was denied the right to have compulsory process for his witnesses at his trial, (2) that *666he was denied the right to have a copy of his indictment, (3) that he did not have the assistance of counsel for his defense, and being unable to read and write did not understand the proceedings against him, and (4) that he was denied a reasonable time in which to prepare for his defense. Only three full days had elapsed between the alleged criminal act and his commitment to the penitentiary. He was sentenced in May, 1944, for ten years in the Maryland Penitentiary for robbery. He was paroled in October, 1947, and returned for violation of parole in November, 1949.
It does not appear from the petition that petitioner asked for process to obtain witnesses, that he asked for a copy of the indictment, that he asked for counsel, or that he asked for more time in which to prepare for his defense. We are unable to find from the petition that there was any lack of due process, and, therefore, there is nothing which this Court can consider on a writ of habeas corpus. The application, therefore, will be denied.

Application denied without costs.